DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 26 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what values are included in the range “about 5 seconds to about 30 seconds.

With respect to Claim 34, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 34 recites the broad recitation “configured to check the connection of the soft warmer bag to the extracorporeal blood circuit,” and the claim also recites “in 
For the purposes of examination, this limitation has been interpreted as “configured to check the connection of the soft warmer bag to the extracorporeal blood circuit before starting patient treatment.”

Claim 35 is rejected because it depends from Claim 34.

Allowable Subject Matter
Claims 17-25 and 27-33 are allowed.
Claims 26, 34, and 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The instant claims are drawn to an extracorporeal blood treatment apparatus comprising an extracorporeal blood circuit, a dialysate fluid circuit, and a heating zone connected to a soft warmer bag.  A pressure sensor is configured to measure the pressure in the extracorporeal circuit or the fluid circuit, and a control unit is configured to check the connection of the soft warmer bag to the extracorporeal circuit or to the fluid circuit according to the following procedure:

The prior art does not teach or suggest an extracorporeal treatment system that is configured to perform the claimed procedure.
The closest prior art is Tenyi et al. (US 2016/0361485), which teaches an extracorporeal treatment system with a solution warmer bag 3 in the fluid circuit and a pressure sensor configured to measure pressure in the circuit [0077].
Pouchoulin (US 2016/0220748) teaches an extracorporeal treatment system comprising a connecting zone (heating section) 203 configured to be connected to a soft blood bag 102 (Figure 1). 
Klewinghaus (US 2016/0213829) teaches an extracorporeal treatment system comprising a soft bag associated with a heater device 14, wherein the pressure in the bag is sensed and compared to a reference pressure to ensure that heat is transferred [0102].
Tenyi, Pouchoulin, and Klewinghaus, however, do not teach or suggest a system comprising a controller that is configured to perform the method as claimed.  Furthermore, there is no other teaching or suggestion in the art that would have led a skilled artisan to modify the devices of Tenyi, Pouchoulin, or Klewinghaus to arrive at the instant invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP R WIEST/Primary Examiner, Art Unit 3781